Name: 2009/473/EC: Council Decision of 28 May 2009 concerning the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea
 Type: Decision
 Subject Matter: Africa;  international affairs;  fisheries
 Date Published: 2009-06-19

 19.6.2009 EN Official Journal of the European Union L 156/31 COUNCIL DECISION of 28 May 2009 concerning the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea (2009/473/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community has negotiated with the Republic of Guinea a Fisheries Partnership Agreement providing Community vessels with fishing opportunities in the waters over which the Republic of Guinea has sovereignty or jurisdiction in respect of fisheries. (2) As a result of those negotiations, a new Fisheries Partnership Agreement was initialled on 20 December 2008. (3) The Fisheries Agreement between the European Community, of the one part, and the Government of the Republic of Guinea, of the other part, of 28 March 1983 should be repealed by the new Fisheries Partnership Agreement. (4) In order to guarantee the continuation of fishing activities by Community vessels, it is essential that the new Fisheries Partnership Agreement be applied as quickly as possible. Both parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the new Fisheries Partnership Agreement as from 1 January 2009. (5) It is in the Communitys interest to approve the Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement. (6) The method for allocating the fishing opportunities among the Member States should be defined, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea on fishing off the coast of Guinea for the period from 1 January 2009 to 31 December 2012 is hereby approved on behalf of the Community, subject to the Council Decision on the conclusion of the Agreement. The text of the said Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 1. The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows: (a) tuna seiners: Spain 15 vessels France 11 vessels Italy 2 vessels (b) pole-and-line vessels: Spain 8 vessels France 4 vessels 2. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set by the Protocol, the Commission may consider applications for fishing authorisations from any other Member State. Article 3 The Member States whose vessels fish under the Agreement referred to in Article 1 shall notify the Commission of the quantities of each stock caught within the Republic of Guineas fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (1) until the date of entry into force of the regulation establishing detailed rules within the meaning of Article 30 of Council Regulation (EC) No 1006/2008 (2), and in accordance with those rules thereafter. Article 4 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 28 May 2009. For the Council The President V. TOÃ OVSKÃ  (1) OJ L 73, 15.3.2001, p. 8. (2) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).